Title: Abigail Adams to Hannah Carter Smith, 30 January 1800
From: Adams, Abigail
To: Smith, Hannah Carter


				
					my Dear Mrs smith
					Philadelphia Jan’ry 30th 1800
				
				I have sent by Gen’ll Lincoln the Little trunk You was so kind as to send my Gown in. I have put Several small articles in it, which are directed. you will please to send them as addrest— You will find a handerchief in one paper of which I request your acceptance I had it done up by a woman who clear Starches for me, as I think much depends upon the doing up fine Muslins— I hope it will get safe to

You. You will find in the trunk a small Gown. I had it Made to show you the present fashions. the Apron is worn occasionally, or not, but when the Apron is worn the Gown has not the trimming in front— You may add to the Dress—upon each side rows of round shirt Button over which You may cross the trimming. Some put small moles coverd with Black, and some Buttons down the Back. in short I must Send a wardrobe to show You all or half the fashions—but the length of the waist, the form of the Gown may be seen by the model I send. Cambrick Muslin is worn very generally in Dress—even Embrodered with gold and silver— long lappets to the head of crape or embroderd Muslin are worn as long as Gentlemens Cravats, and have a very gracefull appearence— velvet cloaks & Bonets of Black purple red or Green, furs upon the Bonets— I know You like to hear how the world goes—tho you have too much good sense to imitate every Change. a conformity in Some degree is necessary to avoid singularity I forgot to mention that every body, old and young wear the Hair in curls upon the face; very comfortable in cold Weather, but not so pleasent in a Hot july day. where Ladies have not hair dressers ready, they make a substitute of Wigs— I heard mr Dexter say to Judge Cushing the other Day at our table You & such a Lady nameing her, are the only persons at table with Wigs, on. the judge not hearing distincly—replied sir I thought we were all Whigs at table— You will be so good as to let mrs Black and Mrs Cranch see the Gown—
				we have some very cold weather. I hope the Health of the city will be mended by it, for tho no mortality has prevailed, a very great number of persons have been sick voilent colds and coughs soar throats & Lung & plurisy fevers have prevaild. Mrs smith was severely attackd on saturday last was bled twice on sunday is getting better, but her cough is still Bad and she has not been out of her Chamber— my own Health is very good for me, except now and then I lose my sleep—which You know takes from me all spirit—
				I thank mr smith for forwarding my Letter from Berlin. it was written at Dresden 25 of sep’br We have Letters to the 30 of october—and the pleasure of hearing that both mr & Mrs Adams were in better Health than they had been—
				Our Envoys will have to treat to with Consul Buonaparta— King some stile him— I think his Head in More Danger in Paris than in Egypt. I question whether he will be able to call it his own long— astonishment with respect to that people, has long ceased, and wonder is bafled—
				
				In the Chronical of the 23d I read Some observations upon the improper language which has been made use of with respect to Gen’ll Washington— I was glad to see it, for such language, such expressions such comparisons injure the Character they pretend to exalt. I declare my Blood froze; it chilld with horrour with reading mr Messengers Mad Raphsody— I think Russel might have had More discretion than to have publishd it— mr Paynes oration—exalts the Man at the expence of the Country— Gen’ll Washington would not be gratified could he learn that his Memory was thus handled Truth is the greatest, the best and only Eulogy which can do him immortal honour—
				adieu my Dear Friend. remember me kindly to mr smith cousin Betsy and all other Friends from Your affectionate
				
					A Adams
				
			